DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on March 23, 2021 is acknowledged. Claims 1-19 are pending; claims 1-11 and 17-19 are withdrawn due to non-elected subject matter; and claims 12-16 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 31, 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boehm et al. (USPgPub 2006/0252130).
Boehm et al. anticipate a method of forming a virus-like particle (VLP) by N-terminally binding a fluorescein-maleimide proline-rich peptide to the polyoma virus capsid protein (VP1) VLP, see paragraph [0062], anticipating instant claims 12-14.
s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. as applied to claims 12-14 above, and further in view of Aumiller et al. (Chemical Society Reviews. May 2018; 47 (10): 3383-3760) and Yildiz et al. (Royal Society of Chemistry Advances. 2012; 2: 3670-3677).
See the teachings of Boehm et al. above. Boehm et al. do not teach or suggest the capsid derived from Brome Mosaic Virus (BMV) or a BMV comprising a V168C mutation.
Aumiller et al. discuss BMV VLP formation in the section “BMV” bridging the columns on page 3436, as required by instant claim 15.  
One of ordinary skill in the art prior to the effective filing date would have been motivated to have substituted the polyoma virus VLP of Boehm et al. with the BMV VLP of Aumiller et al. to incorporate a high capacity of non-viral cargo into the interior of the VLP, see the paragraph bridging the columns on page 3440; the full paragraph of the first column on page 3448 and Figure 17 of Aumiller et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for substituting the polyoma virus VLP of Boehm et al. with the BMV VLP of Aumiller et al. since the exterior of the VLP is available to functionalize, see section 5 and Table 1 of Aumiller et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for surface-functionalizing a BMV VLP taught by Aumiller et al. by maleimide coupling, as taught by Boehm et al., because Vildiz et al. teach surface bioconjugation of maleimide-activated OregonGreen 488 fluorophore and thiol-maleimide coupling to a V168C BMV mutant (required by instant claim 16), see the Introduction; “Production of cBMV nanoparticles”; “cBMV-dye complexes...”; and Figures 1-3 of Vildiz et al. Vildiz et al. also discuss drug delivery and/or imaging in a single formulation, see the “Conclusions”.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shanon A. Foley/Primary Examiner, Art Unit 1648